DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-12, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwada et al. (United States Patent Application Publication 2016/0234437), hereinafter referenced as Kuwada.
Regarding claim 1, Kuwada discloses a system, comprising: at least one storage device including a set of instructions for determining exposure parameters of each of a plurality of cameras in a multi-view camera (paragraph 75 teaches a memory which stores an operating program which works with a processor to carry out the units of the image processing device);at least one processing device in communication with the at least one storage device (figure 12 exhibits image processing device 103 as disclosed at paragraph 106), wherein when executing the set of instructions, the at least one processor is configured to cause the system to: initiate an iteration process including one or more iterations (figure 16 exhibits an iterative process in which the steps ST104-ST109 are repeated until all images are stitched together as disclosed at paragraph 140), each current iteration of the one or more iterations including: determining a reference exposure brightness of the multi-view camera (figure 16 exhibits step ST105 in which a boundary brightness of a first image is compared with a corresponding brightness in a second 
Regarding claim 2, Kuwada discloses everything claimed as applied above (see claim 1), in addition, Kuwada discloses wherein the first exposure parameters include an exposure time and a gain value (paragraph 134 teaches that the exposure parameters include a shutter value and gain values, paragraph 109 teaches that the shutter value corresponds to shutter speed, it is known that the shutter speed controls the exposure time).
Regarding claim 3, Kuwada discloses everything claimed as applied above (see claim 1), in addition, Kuwada discloses determining the second exposure brightness of the second camera and the third exposure brightness of the reference camera by: obtaining a plurality of first images by the plurality of cameras with the first exposure parameters (figure 16 exhibits step ST103 in which images are captured with the first exposure parameters as disclosed at paragraph 130); determining, among the plurality of first images, a reference image and a second image that has the overlapping region with the reference image (figure 16 exhibits step ST 104 in which adjacent images with an overlapping boundary are selected as disclosed at paragraph 131); and extracting the second exposure brightness of the second camera corresponding to the second image and the third exposure brightness of the reference camera corresponding to the reference image based on the overlapping region (paragraph 131 teaches that the brightnesses compared are brightnesses of boundary areas between two images, therefore the extracted second exposure brightness and the third exposure brightness are overlapping boundary areas between the images; paragraph 47 teaches that the cameras are set up such that the boundaries overlap).
Regarding claim 6, Kuwada discloses everything claimed as applied above (see claim 1), in addition, Kuwada discloses wherein updating the first exposure brightness of each camera by adjusting the first exposure parameters of the each camera comprises: adjusting the first exposure parameters of each camera based on the first difference (figure 17B exhibits wherein the first exposure parameters of the second camera are updated); and determining an updated exposure brightness of each camera based on the adjusted exposure parameters (figure 17B exhibits wherein the brightness is updated post-correction).
Regarding claim 9, Kuwada discloses everything claimed as applied above (see claim 1), in addition, Kuwada discloses wherein an exposure mode of each of the plurality of cameras is automatic exposure (paragraph 111 teaches that the cameras are set to an automatic exposure mode).
Regarding claim 10, Kuwada discloses everything claimed as applied above (see claim 1), in addition, Kuwada discloses wherein for a first iteration, the reference exposure brightness of the multi-view camera is determined based on a plurality of initial exposure brightnesses of the plurality of cameras (figure 13 exhibits wherein a reference exposure brightness is selected based on a plurality of initial exposure brightnesses as disclosed at paragraph 122), wherein the plurality of initial exposure brightnesses are determined based on a plurality of initial exposure parameters (paragraph 122 teaches that the reference camera determiner 144 makes this selection using captured images, it is apparent that these images use exposure parameters, since they are the first exposure parameters used in the analysis they are interpreted as the initial exposure parameters).
Claim 11, a method, corresponds to and is analyzed the same as the system of claim 1.
Regarding claim 12, Kuwada discloses everything claimed as applied above (see claim 11), in addition, Kuwada discloses wherein the first exposure parameters include an exposure time and a gain value (paragraph 134 teaches that the exposure parameters include a shutter value and gain values, paragraph 109 teaches that the shutter value corresponds to shutter speed, it is known that the shutter speed controls the exposure time), and the method further comprises determining the second exposure brightness of the second camera and the third exposure brightness of the reference camera by: obtaining a plurality of first images by the plurality of cameras with the first exposure parameters (figure 16 exhibits step ST103 in which images are captured with the first exposure parameters as disclosed at paragraph 130); determining, among the plurality of first images, a reference image and a second image that has the overlapping region with the reference image (figure 16 exhibits step ST 104 in which adjacent images with an overlapping boundary are selected as disclosed at paragraph 131); and extracting the second exposure brightness of the second camera corresponding to the second image and the third exposure brightness of the reference camera corresponding to the reference image based on the overlapping region (paragraph 131 teaches that the brightnesses compared are brightnesses of boundary areas between two images, therefore the extracted second exposure brightness and the third exposure brightness are overlapping boundary areas between the images; paragraph 47 teaches that the cameras are set up such that the boundaries overlap).
Claim 15, a method, corresponds to and is analyzed the same as the system of claim 6.
Claim 18, a method, corresponds to and is analyzed the same as the system of claim 9.
Claim 19, a method, corresponds to and is analyzed the same as the system of claim 10.
Claim 20, a non-transitory computer-readable storage medium, comprising at least one set of instructions, corresponds to and is analyzed the same as the system of claim 1 (paragraph 75 teaches storing a program on a recording medium).
Allowable Subject Matter
Claims 4, 5, 7, 8, 13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art of record fails to teach or suggest wherein updating the first exposure brightness of the second camera by adjusting the first exposure parameters of the second camera comprises: adjusting the first exposure parameters of the second camera based on the second difference; determining a fourth exposure brightness of the second camera based on the adjusted exposure parameters; and determining a ratio of the first exposure brightness to the fourth exposure brightness as a correction coefficient of the second camera, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Kuwada discloses the system of claim 1, however, Kuwada adjusts exposure parameters of a camera when required and then performs stitching with the updated image, therefore, Kuwada fails to teach or suggest “wherein updating the first exposure brightness of the second camera by adjusting the first exposure parameters of the second camera comprises: determining a fourth exposure brightness of the second camera based on the adjusted exposure parameters; and determining a ratio of the first exposure brightness to the fourth exposure brightness as a correction coefficient of the second camera” as currently claimed.
Claim 5 is objected to due to its dependence on claim 4.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein before initiating the iteration process, the at least one processor is further configured cause the system to: obtain a plurality of third images by the plurality of cameras with the first exposure parameters; identify two or more third images that overlap with each other; determine whether a size of each overlapping region between the identified two or more third images satisfies a size criterion; and in response to a determination that the size of the each overlapping region satisfies the size criterion, initiate the iteration process, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Kuwada teaches the system of claim 1, however, Kuwada teaches that the cameras have a fixed position (paragraph 47), therefore, Kuwada fails to teach or suggest “wherein before initiating the iteration process, the at least one processor is further configured cause the system to: obtain a plurality of third images by the plurality of cameras with the first exposure parameters; identify two or more third images that overlap with each other; determine whether a size of each overlapping region between the identified two or more third images satisfies a size criterion; and in response to a determination that the size of the each overlapping region satisfies the size criterion, initiate the iteration process” as currently claimed.
Claim 8 is objected to due to its dependence on claim 7.
Claim 13 is a method variant of claim 4 and is objected to for reasons similar to those of claim 4.
Claim 14 is objected to due to its dependence on claim 13.
Claim 16 is a method variant of claim 4 and is objected to for reasons similar to those of claim 7.
Claim 17 is objected to due to its dependence on claim 16.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (United States Patent 10,957,047) teaches a system for blending images.
Numata (United States Patent 10,887,527) teaches a system performing exposure correction in a multi-camera system.
Wakatsuki (United States Patent Application Publication 2020/0154025) teaches a method for controlling multiple cameras.
Khwaja et al. (United States Patent Application Publication 2020/0020075) teaches a method for stitching images.
Kottel et al. (United States Patent Application Publication 2018/0278854) teaches a method for stitching images.
Hirata et al. (United States Patent Application Publication 2015/0116453) teaches a multi-camera system.
Endo et al. (United States Patent Application Publication 2004/0228544) teaches a method for generating a wide view image.
Uyttendaele et al. (United States Patent 6,813,391) teaches a method for compensating exposure in a multi-camera system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696